Citation Nr: 9934204	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of burns 
of the left foot, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1968.  An appeal had been taken from a 
December 1995 rating action by the Department of Veterans 
Affairs (VA) Regional Office Detroit, Michigan, confirming 
and continuing a 10 percent evaluation for residuals of burns 
of the veteran's left foot.  In July 1999 information was 
received of the veteran's death during that month.  

The record discloses that later in July 1999 the veteran's 
surviving spouse submitted an application for dependency and 
indemnity compensation benefits.  Such a claim would also 
include a claim for accrued benefits based on this claim.  
This matter has not been adjudicated and is referred to the 
regional office for appropriate action.  


FINDINGS OF FACT

1.  The veteran had appealed from a December 1995 rating 
action confirming and continuing a 10 percent evaluation for 
residuals of burns of his left foot.  

2.  In July 1999 the Board received information that the 
veteran's death had occurred during that month.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veteran's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.1302 (1999).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).  


ORDER

The appeal is dismissed.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

